Citation Nr: 0423382	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder and denied special monthly pension.  

Initially, the veteran filed notices of disagreement as to 
both claims, but in her VA Form 9, Appeal to the Board of 
Veterans' Appeals, she limited her appeal to the claim for 
service connection for post-traumatic stress disorder only.  
Thus, that is the only issue currently on appeal.


FINDINGS OF FACT

1.  The veteran has not been found to be a reliable 
historian.

2.  There is no credible, supporting evidence that the 
claimed in-service stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate her claim for service connection for post-
traumatic stress disorder by means of the April 2000, August 
2001 and March 2003 letters, and by means of the discussions 
in the January 2002 rating decision, the October 2002 
statement of the case, and the December 2002 and October 2003 
supplemental statements of the case.  In the April 2000 
letter, the RO noted that it had received the veteran's claim 
for service connection for post-traumatic stress disorder 
secondary to a personal assault that she had experienced 
while in service.  The RO stated that it needed more 
information to consider the claim and asked her to complete 
the enclosed questionnaire regarding the incident.  The 
questionnaire asked very specific questions as to the 
incident and asked the veteran to identify any other sources 
(military or non-military) that may provide information 
concerning the incident.  The RO listed pieces of evidence 
which may be helpful for her claim, which are listed under 
the current version of 38 C.F.R. § 3.304(f)(3).  This 
regulation addresses claims for service connection for post-
traumatic stress disorder based upon personal assault.  See 
id.

In the August 2001 letter, the RO informed the veteran that 
the evidence necessary to establish service connection for a 
disability would be evidence of a disease, injury, or an 
event in service causing a disease or injury, a current 
physical or mental disability, and competent evidence of a 
relationship between the current disability and the disease, 
injury, or event in service.  In the March 2003 letter, the 
RO reiterated the evidence necessary to establish a claim for 
service connection, and also discussed the evidence necessary 
to establish a claim for service connection for post-
traumatic stress disorder, which was medical evidence 
diagnosing the condition, a link established by medical 
evidence between the current symptoms and the in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  The RO noted that the veteran 
could provide additional evidence as to what happened in 
service such as evidence of behavior changes.  The RO noted 
that it had attached a post-traumatic stress disorder 
questionnaire and asked her to complete it.  That 
questionnaire was essentially the same one that the RO had 
sent in its April 2000 letter to the veteran.

In the January 2002 rating decision, the RO stated that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a diagnosis of post-
traumatic stress disorder, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  At that 
time, the RO stated that the veteran had not brought forth 
evidence of a confirmed diagnosis of post-traumatic stress 
disorder and no indication of a sexual-abuse stressor which 
would permit a finding of service connection for post-
traumatic stress disorder.  In the October 2002 statement of 
the case, the RO reiterated that which it had stated in the 
January 2002 rating decision and included the provisions of 
38 C.F.R. § 3.304(f), which addresses the evidence necessary 
to establish a claim for service connection for post-
traumatic stress disorder.  

In the September 2002 supplemental statement of the case, the 
RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.304(f)(3), which further informed the veteran of the 
evidence necessary to establish a claim for service 
connection for post-traumatic stress disorder based upon an 
in-service personal assault.  The RO noted that the veteran 
had not brought forth any evidence to corroborate her claim 
of sexual assault in service.  In the October 2003 
supplemental statement of the case, the RO noted that while 
the veteran had been diagnosed with post-traumatic stress 
disorder, there was no evidence corroborating the in-service 
stressor she had described.  The RO further noted that VA was 
not bound to accept a diagnosis based upon an unverified 
instance of sexual assault.  

Thus, the veteran was informed that the evidence necessary to 
substantiate her claim for service connection for post-
traumatic stress disorder would be evidence corroborating her 
allegation that she had been sexually assaulted in service.  
The Board notes that the veteran has not brought forth any 
evidence, other than her own statements, to corroborate her 
in-service stressor of having been sexually assaulted in 
service.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence she was 
to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  In the August 2001 letter, 
the RO requested that the veteran provide it with the name of 
the person, agency, or company who had records that she 
thought would assist with her claim; the address of the 
person, agency, or company; the approximate time frame 
covered by the records, and the condition for which she was 
treated.  The RO stated that if any of these were private 
medical records, that she should complete the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, and that VA would request those records 
for her.  It noted that she could get the records herself and 
send them to VA.  In the March 2003 letter, the RO stated 
that it would help the veteran get the evidence necessary to 
support her claim, such as medical records, employment 
records, and records from other federal agencies, but that 
she must provide enough information about these records so 
that VA could request them from the person or agency who had 
them.  Finally, in the December 2002 supplemental statement 
of the case, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.159, which informed the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran reported having received treatment for 
post-traumatic stress disorder at the VA facilities in Austin 
and Houston, Texas, which records have been associated with 
the claims file.  The veteran has not alleged that there are 
any additional medical records related to treatment for post-
traumatic stress disorder that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO obtained a nexus opinion in relation to the 
veteran's claim for service connection for post-traumatic 
stress disorder.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, the Court acknowledged 
that VA could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the claimant.  Id.  

Here, the Board finds that it could be construed that the 
veteran received the notice prior to the adjudication of her 
claim.  For example, if the April 2000 and August 2001 
letters are read together, then the veteran received the VCAA 
notice prior to the adjudication of her claim in January 
2002.  The Board is aware that these two letters were sent 
separately, which is not in keeping with the statute and the 
regulation, which state that in the same notice that the 
claimant is provided with the evidence necessary to 
substantiate the claim, he will also be provided with 
information which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
obtain on his behalf.  See 38 U.S.C.A § 5103(a); see also 
38 C.F.R. § 3.159(b).  However, the Board finds that such 
does not prejudice the veteran in this particular case.  
Specifically, the April 2000 letter requested the specific 
details of the sexual assault in service and what other types 
of evidence she could submit to corroborate her in-service 
stressor.  The August 2001 letter then informed her of the 
three types of evidence needed to establish a claim for 
service connection and of who bore what responsibility for 
obtaining/submitting evidence.  The veteran has been told 
repeatedly what evidence is needed to establish service 
connection for post-traumatic stress disorder.  The Board has 
laid out above how this has been done.  To remand this issue 
for VA to send the veteran a letter providing both of these 
pieces of information in the same notice would be 
unnecessary, as it would only delay consideration of the 
veteran's claim.  See Bernard, 4 Vet. App. 384. 

If the April 2000 and August 2001 letters are not considered 
adequate to have informed the veteran of the evidence 
necessary to substantiate her claim for service connection 
prior to the adjudication of the claim by the RO, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The March 2003 letter 
provided the veteran with both the evidence necessary to 
substantiate a claim for service connection for post-
traumatic stress disorder and which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf.  While this notice 
was sent after adjudication of her claim, this notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO 
provided the veteran with 30 days to submit additional 
evidence.  Additionally, the October 2003 supplemental 
statement of the case provided the veteran with an additional 
60 days to submit evidence or argument.  The veteran 
submitted no additional evidence following the March 2003 
letter or the October 2003 supplemental statement of the 
case.  The Board finds that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the claimant.  See Bernard, 4 Vet. App. 384.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2003 letter provided to the 
veteran did not contain the exact wording of the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  Specifically, in the March 2003 
letter, the RO stated, "[T]ell us about any additional 
information that you want us to try to get for you."  
Additionally, in the December 2002 supplemental statement of 
the case, the RO provided the veteran with the provisions of 
38 C.F.R. § 3.159(b)(1), which unequivocally informed the 
veteran that she should submit any evidence in her possession 
that pertained to her claim.  Regardless, in a very recent 
Office of General Counsel opinion, the General Counsel 
determined that the Court's holding that the statute and the 
regulation required VA to include the fourth element was 
obiter dictum and was not binding on VA.  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The General Counsel noted that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for post-traumatic stress disorder 
requires (1) a current diagnosis of post-traumatic stress 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  The Board notes that in March 2002, 38 C.F.R. § 
3.304(f) was amended, effective March 7, 2002, with respect 
to claims based on personal assault.  See 67 Fed Reg. 10330-
10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and her alleged stressor is combat-related then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates her testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran is not claiming her in-service 
stressor is related to combat.  Accordingly, the veteran's 
lay statements, alone, are not sufficient to establish the 
occurrence of her in-service stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Furthermore, under Paragraph 5.14(d), 
Part III, of VA's Adjudication Procedure Manual, M21-1, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).

Under § 3.304(f)(3), if a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred; thus, the evidence as a whole 
does not support a finding of service connection for post-
traumatic stress disorder.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of an in-service stressor.  Specifically, in a 
September 2003 VA medical opinion, the examiner had an 
opportunity to review the evidence of record and found that 
the veteran had a diagnosis of post-traumatic stress disorder 
based upon the in-service sexual trauma involving two women.  
The Board notes that no professional has attributed the 
diagnosis of post-traumatic stress disorder to the veteran's 
two-week period of working in the morgue.  However, the 
veteran's claim for service connection for post-traumatic 
stress disorder fails because she has not brought forth 
adequate evidence to corroborate her in-service stressor.  
Moreover, the Board finds that the veteran's own report of 
the in-service stressor is not credible, which is explained 
below.

The veteran has had an opportunity to set forth her 
allegations regarding post-traumatic stress disorder.  
Following a request for the specifics of her in-service 
stressor, the veteran submitted a statement, received in 
November 2001.  There, she stated that during boot camp, she 
had been selected as squad leader because of her test scores.  
She stated that approximately five weeks into basic training, 
she was asked to go to her squad's officer's quarters.  She 
stated that a female officer and the squad sergeant were in 
the room and they began talking to her about the next few 
days of training.  The veteran stated that while they were 
talking to her, the Captain put her hands on the veteran's 
shoulders and began to massage her back and then massaged her 
elsewhere.  She stated that the sergeant prevented her from 
leaving the room.  The veteran noted she was wearing her 
pajamas with a housecoat.  She stated that both women 
sexually assaulted her.

The veteran stated that after the incident, she went back to 
her room and packed up her things and left with two other 
women.  She stated that they all had taken a bus and she 
managed not to get caught because she had hid in the bathroom 
on the bus.  The veteran stated she went to Atlanta to see a 
friend, who persuaded her to turn herself in to the military 
police, which she did.  She noted there had been a meningitis 
outbreak and that she had been hospitalized in the intensive 
care unit with ice packs all around her body to keep her 
fever down.  

She stated that after basic training, she worked two weeks 
each at the burn unit, the orthopedic unit, and the morgue.  
She stated that while assigned to the morgue, she saw a 
patient who she had seen at the orthopedic unit who had asked 
her to help him die with morphine, to which she declined.  
She stated that he had obtained the morphine from someone 
else and had died.  The veteran reported that when it came 
time to put this body in a bag, she began crying hysterically 
and held onto his arm yelling for him to wake up.  She stated 
that the next thing she knew, she was in a straight jacket in 
an isolation room in a psychiatric unit and attempted suicide 
with a razor blade.  

The only evidence in the veteran's personnel file that could 
substantiate the veteran's allegation of the in-service 
sexual assault is that she went AWOL (absence without leave) 
in January 1968 for two days; however, the veteran's story is 
that she went AWOL approximately five weeks after she started 
basic training.  The service personnel record show that she 
started basic training in October 1967, which would place the 
five-week period following that time in November 1967, or at 
the latest December 1967.

In her statement, the veteran claimed that she was 
hospitalized for possible meningitis exposure-there is 
nothing in the service medical records to substantiate such 
an allegation.  The only hospitalization shown in service was 
that for a psychiatric disorder.  The veteran claimed that 
the impetus of that hospitalization was her two-week period 
at the morgue, which had been very disturbing to her.  
However, the service medical records show that the veteran 
was hospitalized following an incident where someone had 
taken her "stuffed bunny."  The incident was described as 
the veteran becoming upset when a male friend of hers told 
her that he was going to go AWOL and took off her with her 
"stuffed bunny."  

The service medical records show that the veteran would 
change her history depending on to whom she was talking.  She 
told varying stories of her past history to two, different 
physicians.  However, this appears to be typical behavior of 
the veteran both prior to entering service and since being 
discharged from service.  For example, the service medical 
records contain a letter from the veteran's mother in which 
she stated that at about the time the veteran was in junior 
high school, she would "make up stories to make others 
jealous of her. . . .  At the time she ran away from home[], 
she told wild tales to the police chief."  The veteran's 
mother described a history of exaggerated stories as reported 
by the veteran.  The hospitalization reports show that the 
veteran changed her stories as to the number of partners with 
whom she had been intimate and of her own sexual orientation.  
Additionally, the examiner had described the veteran as 
essentially making advances on him.

In 1979, when being treated for psychiatric complaints, the 
VA examiner indicated that the veteran had made advances 
towards him.  He also noted that the veteran had reported 
two, different prior sexual histories, which varied 
tremendously in numbers.  The examiner described the veteran 
as having a hysterical neurosis.  He added that, "By 
content, her stories are exaggerated and falsified."  He 
noted that such made the evaluation "difficult."  He stated 
the veteran reported to have had two years of medical school 
at Emory Medical College, but that she subsequently changed 
her story to where she had received some training as a 
medical technician.  

At an April 1980 VA psychiatric evaluation, the veteran 
reported that while in service, she had heard that her 
boyfriend had been killed in Vietnam and upon hearing the 
news, she stated she ran into a telephone pole and was 
promptly hospitalized.  This is a different story than that 
shown in the service medical records.  Additionally, it is a 
different story than what the veteran reported in her 
November 2001 statement of her in-service stressors.  Thus, 
there are three versions of what caused the veteran's 
hospitalization in service.  The Board accords the most 
probative value to the service medical records, as they were 
created contemporaneously with the incident in service.  
Regardless, the veteran has not provided a consistent story 
as to what caused her hospitalization in service.

At the time of the April 1980 evaluation, the veteran 
admitted to having a drinking problem.  She stated she drank 
"very heavily" while in service until 1973, at which time 
she developed hepatitis.  She stated she had cut down 
drinking "considerably" since having hepatitis.  However, 
in a December 1999 VA psychiatric evaluation, the veteran 
denied a history of any alcohol problems.

In the December 1999 evaluation report, the examiner stated 
that there was a history of "rape and physical assault while 
on active duty[,] all by females."  A January 2000 treatment 
report shows that the veteran admitted, "I have always 
lied."  The examiner noted that the veteran appeared to be a 
"poor historian."  In a separate January 2000 treatment 
record, the psychologist stated that the veteran requested 
treatment for her sexual trauma from having been raped in 
service.  The examiner stated that the veteran's speech was 
"full of stories."  She stated the veteran reported 
difficulties with shoplifting, overspending, sexual 
compulsiveness, and promiscuity including working hard to 
seduce her male therapists.  Approximately two weeks later, 
the psychologist noted that during the group session, the 
veteran's demeanor "abruptly changed" and became 
"grandiose [and] seductive."  She stated that the veteran 
appeared to have dissociative parts of herself and she ruled 
out a dissociative identity disorder.  The next day, the 
psychologist stated that the veteran continued to exhibit 
"switching" between various parts of herself.

The changes in the veteran's stories, as described by both 
her and psychiatric professionals, are apparent from a review 
of the record.  These variously reported versions of events 
have caused the Board to doubt her credibility as to her 
described in-service stressor.  Additionally, she has 
provided various reasons as to why she was hospitalized in 
service, none of which coincide with the service medical 
records themselves.  Further, the veteran has admitted that 
she has "always lied."  The effect of these 
inconsistencies, and the admission of a history of lying by 
the veteran, is to cast considerable doubt on her credibility 
as a historian.  

As stated above, a non-combat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the in-service 
stressor are her own statements.  The veteran's statements, 
by themselves, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. 
389; Dizoglio, 9 Vet. App. at 166; see also Black v. Brown, 5 
Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); 
Swann v. Brown, 5 Vet. App. 229 (1993) (Board not bound to 
accept diagnosis of post-traumatic stress disorder when based 
upon uncorroborated account of veteran's Vietnam experiences 
in connection with claim for service connection for post-
traumatic stress disorder); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The Board finds that the veteran's claim for service 
connection for post-traumatic stress disorder cannot be 
granted because the veteran has not brought forth evidence 
corroborating the in-service stressor of a sexual assault 
during basic training.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for post-
traumatic stress disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_____________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



